Citation Nr: 0031624	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  98-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for Graves Disease.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from July 1989 to June 1995.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, WA, and a September 1997 rating decision of the RO 
in Chicago, Illinois. 


FINDING OF FACT

Lumbosacral strain results in no more than characteristic 
pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Lumbosacral strain is evaluated as 10 percent disabling under 
diagnostic code 5295.  Lumbosacral strain warrants a 10 
percent evaluation if there is characteristic pain on motion 
and a 20 percent evaluation if there is muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
is available for lumbosacral strain, if severe, with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if slight, a 20 percent evaluation if 
moderate, and a 40 percent evaluation if severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The Board observes that, the 
VA's regulations, under 38 C.F.R. § 4.40 and 4.45, recognize 
that functional loss of a joint may result from pain on 
motion or use, when supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-57 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the evaluation of 
arthritis, recognizes that painful motion is an important 
factor of disability, entitled to at least the minimum 
applicable evaluation.

During a VA examination in March 1997 the veteran complained 
of not being able to lift more than 15 pounds due to low back 
pain, as well as paresthesia and occasional pain in the 
thoracic and cervical spine.  Examination revealed truncal 
obesity, but revealed no obvious deformity or pain to 
palpation of the paraspinalis muscles or the spinous 
processes.  The veteran had full range of motion of the 
lumbar spine.  Straight leg raising was negative, although 
deep tendon reflexes were sluggish.  X-ray examination of the 
lumbar spine was normal, and the diagnosis was history of 
lumbosacral strain.  

A separate examination of the spine revealed no fixed 
deformities or postural abnormalities.  Musculature of the 
back was within normal limits.  Range of motion was as 
follows:  forward flexion to 95 degrees, backward extension 
to 30 degrees, left lateral flexion to 40 degrees, right 
lateral flexion to 40 degrees, rotation to the left of 35 
degrees, and rotation to the right of 35 degrees.  There was 
no objective evidence of pain on motion and no evidence of 
neurologic involvement.  The lumbosacral spine was 
characterized as within normal limits, and the diagnosis was 
that of history of lumbosacral spine.  

The veteran also underwent a VA examination in January 1998, 
during which the veteran described low back pain occurring 
daily, usually better in the morning and worse with minimal 
to moderate activity.  She denied numbness, weakness, or 
bladder or bowel involvement.  She indicated that walking, 
vacuuming, or general standing for extended periods 
aggravated her pain.  According to the veteran, she had 
stiffness, fatigability, and lack of endurance and had 
received treatment with a TENS unit.  She indicated that she 
was walking on a treadmill in an effort to lose weight, but 
that she was forced to stop after one quarter of a mile as a 
result of the pain in her back.  Examination revealed gait to 
be within normal limits, without limping or antalgia, and 
stance appeared to be within normal limits, as well.  She was 
able to flex to 95 degrees, extend to 30 degrees, perform 
lateral movements on either side to 40 degrees, and rotate to 
35 degrees.  She stated that She had increased pain at 
approximately 45 degrees of flexion of the lumbar spine.  
Cervical spine had normal range of motion, although the 
veteran had pain with full extension and flexion of the 
spine.  Straight leg raising was negative.  The veteran was 
able to move all extremities without limitation.  She was 
able to stand on her toes and on her heels and to arise from 
a squat without evidence of weakness or pain.  Muscle 
strength was +5/5 throughout upper and lower extremities and 
deep tendon reflexes were hypoactive throughout and equal.  
There was no objective evidence of painful motion, spasm, 
weakness, or tenderness.  There was no palpable spasm noted 
on the paraspinal upon direct palpation.  

A January 1998 letter from a private physician indicates that 
the veteran suffers from Facet syndrome of the lumbar spine, 
as well as classical recurring headaches in the cervical 
spine.  The physician felt that these headaches occurred due 
to spinal misalignment and cervical strain.  According to the 
physician, x-ray examination revealed moderate degeneration 
in the lumbar spine and subluxation in the cervical spine.  
The physician further opined that with the veteran's 
conditions, especially the low back, it would be very hard 
for her to sustain any type of employment until this 
condition is resolved. 

Examination has not revealed that a higher evaluation is 
warranted.  Examination has revealed full range of motion, 
and although the veteran has complained of pain associated 
with motion, examination has not revealed objective evidence 
of painful motion.  Although an August 1996 entry in 
treatment records notes radiating pain, examination has not 
revealed spasm or neurological deficits.  A January 1997 
entry references muscle spasm, but this appears to be 
associated with the cervical spine.  X-ray examination of the 
lumbosacral spine at that time was normal.  Service 
connection is not in effect for a disability of the cervical 
spine, and, therefore, the Board does not consider complaints 
associated with the cervical spine, namely pain and 
headaches, in assessing the severity of the veteran's low 
back disability.  The January 1998 letter suggests that the 
veteran's low back disability significantly interferes with 
her ability to sustain any type of employment.  However, 
objective examination, which has revealed little in the way 
of limitation of motion or limitation resulting from such 
factors as painful motion, does not support this conclusion.  
Lumbosacral strain results in no more than characteristic 
pain.  An evaluation in excess of 10 percent, therefore, is 
not warranted.


ORDER

A claim for an increased evaluation for lumbosacral strain, 
currently evaluated as 10 percent disabling, is denied.


REMAND

Service connection was established for Graves disease in 
December 1996.  That decision established a 10 percent 
evaluation for the veteran's disability under diagnostic code 
7900, pertaining to hyperthyroidism.  In January 1997, the 
veteran submitted a statement in which she requested that the 
RO "re-open" the evaluation of Graves diseases, stating 
that she was enclosing medical evidence that the RO had not 
previously considered.  Evidence submitted by the veteran 
includes records dated in December 1994 and, thus, predating 
the December 1996 decision.  It is apparent that 
notwithstanding the veteran's characterization of her 
submission as an attempt to reopen her claim, it is, in fact, 
a notice of disagreement with the December 1996 decision.  
The notice of disagreement, moreover, is timely.  The veteran 
was provided a statement of the case in November 1997 in the 
course of the current appeal.  Therefore, this case stems 
from an appeal of the initial grant of service connection in 
December 1996.  

Because this appeal arises from an initial rating decision, 
which established service connection for disability at issue, 
it is not the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
considered to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings must 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that, in the course of this appeal, 
substantive changes were made to the schedular criteria for 
evaluating the endocrine system, including hyperthyroidism.  
See 61 Fed. Reg. 20446 (1996).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The Statement of the Case issued to the veteran in this case 
reveals consideration of the current schedular criteria, but 
does not reflect consideration of the criteria in effect 
prior to the regulatory changes in question.  

Furthermore, the Board observes that a 30 percent evaluation 
under the criteria in effect contemplates increased blood or 
pulse pressure, as well as tachycardia and tremor.  Although 
examination in March 1997 revealed blood pressure of 138/92, 
a March 1997 letter from a physician reflects that the 
veteran has hypertension and contemporaneous entries in 
treatment records reflect blood pressure readings of 158/102, 
138/92, and 154/95.  A July 1997 entry also notes that the 
veteran's blood pressure had been running high, and another 
July 1994 entry reflects blood pressure of 142/104.  

Also, a May 1997 entry contains a reference to clinical 
evidence of thyroid eye disease.  The March 1997 examination 
report does not reflect a determination concerning the extent 
of any eye manifestations of the veteran's disability.  

A new examination in order to assess the severity of the 
veteran's disability in terms of the criteria in effect prior 
to the regulatory changes in question would be relevant to a 
proper evaluation of the veteran's disability.  In addition, 
a new examination for the purpose of addressing the extent of 
findings such as any current eye disease and/or high blood 
pressure would be also be relevant.  


Therefore, this case is REMANDED for the following 
development:  

The veteran should be afforded an 
examination for the purpose of 
ascertaining the severity of Graves 
Disease.  After reviewing the claims 
file, the examiner should provide 
sufficient findings to evaluate the 
severity of the veteran's disability.  
The examiner should characterize the 
severity of the veteran's disability in 
terms of the nomenclature of the 
schedular criteria in effect prior to 
changes implemented in 1996.  The 
examiner should indicate whether Graves 
Disease is moderate, moderately severe, 
severe or pronounced.  The examiner's 
conclusions in this respect should be 
supported by objective findings.  The 
examiner should indicate whether Graves 
Disease results in tachycardia, if so, 
the extent of any tachycardia, whether it 
results in a tremor, whether it results 
in marked emotional disability, whether 
it results in fatigability, whether it 
results in increased levels of thyroid 
hormones (T4 and/or T3) by specific 
assays), whether there is thyroid 
enlargement, whether there are marked 
nervous, cardiovascular or 
gastrointestinal symptoms, and whether 
there is muscular weakness and loss of 
weight.  The examiner should indicate 
which, if any of the veteran's symptoms 
are persistent.  The examiner should also 
provide findings sufficient to evaluate 
the veteran's disability under the 
criteria in effect as of 1996.  The 
examiner should indicate whether there is 
eye involvement and the extent of any eye 
symptomatology associated with the 
veteran's Grave disease.  The examiner's 
attention in this respect is directed to 
a May 1997 entry that suggests that there 
is clinical evidence of thyroid eye 
disease.  The examiner should indicate 
whether there are sympathetic nervous 
system, cardiovascular or 
gastrointestinal symptoms, and, if so, 
those symptoms should be identified.  The 
examiner should also indicate whether 
there is resulting emotional instability 
and, if so, the degree of any emotional 
instability.  Again, all pertinent 
findings should be reported.  With 
respect to the veteran's complaints of 
fatigue, the examiner should indicate 
whether these complaints are supported by 
clinical evidence and the extent of any 
impairment resulting from any clinically 
substantiated fatigue attributable to 
Graves Disease.  The claims file must be 
made available to the examiner for 
review.  

2.  When the development requested has 
been completed, the RO should review the 
examination report for compliance with 
this remand.  If is deficient in any 
matter, the deficient report and the 
claims file should be returned for 
immediate corrective action.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless she 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


